Exhibit 10.6





AMENDED AND RESTATED
STOCK PURCHASE AGREEMENT




among




TEAM Nation Holdings, Inc., a Nevada corporation ("Buyer")




and




David Kayton, an individual ("Seller")




and




First Southwestern Title Company of California, a
California corporation ("Company")












Dated: June 15, 2009

 
 

--------------------------------------------------------------------------------

 
 


AMENDED AND RESTATED STOCK PURCHASE AGREEMENT


THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (the "Agreement"), dated as
of June 2, 2008 (the "Effective Date"), is made by and among TEAM Nation
Holdings, Inc., a Nevada corporation ("Buyer") and David Kayton, an individual
("Seller"), the owner of a total of two hundred thirty eight and seventy-five
one/hundredths (238.75) shares, which represents approximately ninety-five and
fifty one/hundredths percent (95.5%) of the outstanding and issued shares of
First Southwestern Title Company of California, a California corporation (the
"Company", of which Buyer is acquiring two hundred twelve and fifty
one/hundredths (212.50) shares (the “Stock”), which represents eighty-five
percent (85%) of the total outstanding and issued shares of the Company.


BACKGROUND STATEMENT/RECITALS


The Seller holds and owns, or as of a date that is at least thirty (30) days
prior to the Closing Date, as herein defined, will hold and own the Stock, free
and clear of all liens, encumbrances, charges, assessments and adverse claims of
any kind whatsoever other than Permitted Encumbrances.  The Seller desires to
sell and transfer, and the Buyer desires to purchase and acquire, the Stock for
the consideration, and upon the terms and subject to the conditions set forth in
this Agreement and the related documents to be executed and delivered in
connection herewith (the "Transaction").


This Agreement supersedes and replaces in its entirety that certain Stock
Purchase Agreement dated June 2, 2008 (the “Original Agreement”), by and between
Buyer and Seller, such that, after the date hereof, the Original Agreement shall
have no further force of effect.


TERMS OF AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings set forth in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:


ARTICLE I.
DEFINITIONS


Section 1.1 Definitions. The following terms shall have the indicated meanings
unless the context requires otherwise:


"Business Day" means any day other than a day, which is a Saturday, Sunday or
banking holiday in the State of California.


"Code" means the Internal Revenue Code of 1986, as amended.
 
 
1


--------------------------------------------------------------------------------


"Common Stock" means the common stock, no par value per share, of the Company.


"Company" means First Southwestern Title Company of California, a California
corporation.


"Company Stock" means all of the issued and outstanding Common Stock and any
other issued and outstanding securities of the Company.


"Employee" means any Person employed by the Company in its business and set
forth on the Schedule to Section 3.1(n) hereto.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


"GAAP" means generally accepted United States accounting principles, as in
effect on the date hereof, applied on a basis consistent with prior periods.


"Governmental Authority" means any foreign, United States federal, state or
local government, political subdivision or governmental or regulatory authority,
agency, board, bureau, commission, instrumentality or court or
quasi-governmental authority.


"Interim Financial Statements" means monthly balance sheets and income
statements for the Company prepared in accordance with GAAP, without footnotes,
consistently applied by the Company with respect to prior periods, furnished by
the Seller to the Buyer within ten (10) Business Days after the close of each
calendar month after the date of this Agreement and prior to Closing.


"Knowledge" means the actual knowledge of David Kayton and any other fact or
circumstance that has come to the attention of David Kayton.


"Permitted Encumbrances" means applicable laws, rules and regulations, including
applicable federal and state securities laws and those promulgated by the
California Department of Insurance.


"Person" means an individual, corporation, partnership, Limited Liability
Company, joint venture, trust, or unincorporated organization, or any
Governmental Authority.


“Side Letter” means any letter executed mutually by the parties amending or
explaining a term or condition herein provided or adding a term or condition to
the agreement as described in section 9.7 and shown in Exhibit E attached hereto
and incorporated by reference.
 
 
2


--------------------------------------------------------------------------------


"Tax or Taxes" means any tax imposed by a Governmental Authority, including net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, franchise, capital, paid up capital, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty, transfer,
documentary or other tax, governmental fee or other like assessment or charge of
any kind whatsoever, any information reporting or back-up withholding
obligation, liability or penalty, together with any interest or any penalty,
addition to tax or additional amount imposed by any Governmental Authority
responsible for the imposition of any such tax.


"Tax Returns" means all returns, reports, declarations, claims for refund,
information returns or statements required to be filed with respect to Taxes.


"TEAM Advances, Notes and Guarantees" means those advances to Company and Seller
made pursuant to section 2.10 and 2.11 of the Original Agreement for operations
and earnings advances at the discretion of Buyer, along with the notes and
guarantees described therein securing the Buyer’s advances to Company and
Seller, all as shown on Exhibit B attached hereto and made a part hereof.


ARTICLE II.
PURCHASE OF STOCK


Section 2.1 Agreement to Purchase and Sell.  Upon the terms and subject to the
conditions set forth in this Agreement and upon the representations and
warranties made herein by each of the parties to the other, on the Closing Date
(as defined in Section 2.5), the Seller shall sell, grant, convey, assign,
transfer and deliver to the Buyer, and the Buyer shall purchase and acquire from
the Seller, the Stock, free of all liens, encumbrances, charges, assessments and
adverse claims ("Encumbrances") of any kind whatsoever other than the Permitted
Encumbrances.  The Stock constitutes eighty-five percent (85%) of the issued and
outstanding shares of Common Stock of the Company.  Seller, as an individual,
owns the balance of the Common Stock of the Company.
 
 
3


--------------------------------------------------------------------------------


Section 2.2 Purchase Price.   Upon the terms and subject to the conditions set
forth in this Agreement, in reliance upon the representations, warranties,
covenants and agreements of the Seller contained herein, and in exchange for the
Buyer, the Buyer agrees to deliver to the Seller the sum of One Dollar ($1.00)
plus the assumption of certain debts and obligations, as provided for herein,
and as set forth on Exhibit A, attached hereto (the "Company Liabilities")
(collectively, the "Purchase Price").    In that regard, Seller and Company
agree and represent and warrant as an additional condition to Buyer's
obligations to Close, that the Company Liabilities shall not exceed the gross
aggregate sum of One Million, Two Hundred Thousand Dollars ($1,200,000.00) and
shall constitute primarily "trade payables" and "vendor payables and claims" and
shall not include any debts, obligations, leases, mortgages, obligations or
notes to any existing or prior shareholders, officers or directors, including
but not limited to David Kayton, Mrs. Sandra B. Kayton, Mr. Mark Dilbeck, Re/Max
Realtors or any entity related or associated with the Company, person or entity
related thereto, except as specifically agreed to by Buyer, in writing, prior to
the Closing Date.  Further, Seller and Company agree and represent and warrant
as an additional condition to Buyer's obligations to Close that, during the Due
Diligence Period described in Section 2.9 below, the Buyer shall have the right
to enter into mitigation, negotiation, and settlement discussions directly with
the owners of the Company Liabilities in order to enter into manageable workout
arrangements, principal and debt reductions, and settlements(the “Negotiated
Company Liabilities”), which shall be reflected by a Side Letter and described
in Section 9.7 and shown on Exhibit E and incorporated herein at
Closing.  Seller and Company agree and represent and warrant as an additional
condition to Buyer's obligations to Close that the Negotiated Company
Liabilities shall not exceed the gross aggregate sum of Five Hundred Thousand
Dollars ($500,000.00) at the  Closing. The Company Liabilities and Negotiated
Company Liabilities specifically exclude the TEAM Advances, Note and Guarantees
described in Section 2.3, which shall remain obligations of Company
post-Closing.
 
 
Section 2.3 TEAM Advances, Notes and Guarantees.
Upon the terms and subject to the conditions set forth in the Original
Agreement, the Buyer made advances to the Company and the Seller, secured by
Notes and Guarantees by Company and Seller, and the stock of Seller in Company,
all as described in section 2.10 and 2.11 of the Original Agreement and as
described on Exhibit B attached hereto and made a part hereof (collectively, the
TEAM Advances, Notes and Guarantees”).  As of the effective date hereof, the
total obligation to TEAM is Six Hundred Seventy Seven Thousand Six Hundred and
Seventy Five Dollars ($667,675.00).  Concurrently with the execution of this
Agreement, the TEAM Advances, Notes and Guarantees shall be amended to reflect
the current obligations of the Company, as guaranteed by the Seller, to the
Buyer as of the date hereof (the “Amended TEAM Advances, Notes and Guarantees”),
and shall remain an obligation of the Company and the Seller after the
Closing.  The Amended TEAM Advances, Notes and Guarantees shall be evidenced by
a Promissory Notes, in the form attached hereto as Exhibit B1 (the "Amended
Promissory Notes"), executed by the Company, in favor of Buyer, or its
affiliate, shall bear interest at the rate of six percent (6%) per annum, from
the date of the advance and be payable on demand by the holder or, if no demand,
one-year from the Effective Date of this Agreement.  The obligations of the
Amended Promissory Notes shall be guaranteed by Seller, individually, pursuant
to the Amended Guarantees, a copy of which are attached hereto as Exhibit B2 and
incorporated herein by this reference.  In addition, the obligations of the
Amended Promissory Notes shall be secured by Seller's Common Stock and ownership
interest in the Company and shall be secured by Seller's remaining Stock
Interest in the Company post-Closing.


 
4


--------------------------------------------------------------------------------


Section 2.4 Payment of Purchase Price.   On the Closing Date the Buyer shall pay
to Seller cash in the amount of One Dollar ($1) and shall assume responsibility
for the payment, assumption, settlement or workout arrangement of the Negotiated
Company Liabilities.


Section 2.5  Closing.   The Closing of the purchase and sale of the Stock and
the other transactions contemplated by this Agreement (the "Closing") shall take
place at the offices of TEAM Nation Holdings, Inc., 790 E. Colorado Boulevard,
4th Floor, Pasadena, CA 91101, at 10:OO a.m. on the third Business Day after the
expiration of the Due Diligence Period, or at such other time or place as the
Buyer and Seller may agree. The time and date of the Closing is herein called
the "Closing Date."


Section 2.6 Delivery of Company Stock Certificates by the Seller.  On the
Closing Date, the Seller shall deliver to the Buyer all certificates
representing eighty-five percent (85%) of the Seller's outstanding and issued
Stock, all free and clear of all Encumbrances of any kind whatsoever other than
Permitted Encumbrances, such certificates to be accompanied by stock powers
properly executed to Buyer in blank.


Section 2.7 Delivery of Lease Agreement.  As of the date hereof there are no
leases to be delivered.  Any leases entered into prior to the Closing shall be
submitted for review within five (5) days of execution.


Section 2.8  Company Lease of Equipment.  [Intentionally Left Blank.  Any lease
agreements to be dealt with where transfer of ownership is an event of default?]


Section 2.9  Due Diligence.  From the date of the execution of this Agreement
until the later to occur of (a) ninety (90) days from the Effective Date, and
(b) sixty (60) calendar days after receipt of approval of the Transaction from
all required regulatory agencies, including the California Department of
Insurance (the "Due Diligence Period"), Buyer shall have the right to conduct
its due diligence of the operations and status of the Company, including all
books and records in connection therewith.  During the Due Diligence Period, the
Company and Seller shall provide Buyer and its authorized representatives,
including its attorneys, accountants and other business advisors, access to the
premises, properties, agreements, books and records and corporate governance
documents, and shall cause the officers and employees of Seller to furnish any
and all data and information pertaining to the business of the Company to Buyer.
 
 
5


--------------------------------------------------------------------------------


Section 2.10  Operations Prior to Closing Date and Discretionary Operation
Advance.  From and after the effective Date, and continuing through the earlier
of (a) the Termination Date of the Agreement or (b) the Closing Date, and
subject to the Management Agreement dated  October 24, 2007, by and among
Seller, the Company and Buyer, on mutually agreeable terms and conditions,
Buyer, or an entity affiliated with Buyer, may in the sole discretion of Buyer
or its applicable affiliate, advance an amount not to exceed Fifty Thousand
Dollars ($50,000.00) per month as and for approved operational expenses incurred
and to be incurred by the Company (the "Discretionary Operational
Advance").  The Discretionary Operational Advance is optional at the sole option
of Buyer, or its affiliate, without any obligation on the part of Buyer, or its
affiliate whatsoever.  All or any portion of the Discretionary Operational
Advance may be paid by Buyer, or its affiliate directly to third party vendors
or creditors, for the benefit of the Company.  The Discretionary Operational
Advance, if any, shall be evidenced by a Promissory Note, in the form attached
hereto as Exhibit B (the "Operational Promissory Note"), executed by the
Company, in favor of Buyer, or its affiliate, shall bear interest at the rate of
six percent (6%) per annum, from the date of the advance and be payable on
demand by the holder or, if no demand, one-year from the Effective Date.  The
obligations of the Operational Promissory Note shall be guaranteed by Seller,
individually, pursuant to the Operational Guaranty, a copy of which is attached
hereto as Exhibit C and incorporated herein by this reference.  In addition, the
obligations of the Promissory Note shall be secured by In addition, the
Discretionary Operational Advance shall be secured by Seller's remaining Stock
Interest in the Company post-Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES


Section 3.1 Representations and Warranties of the Seller.   The Seller hereby
represents and warrants to the Buyer as follows:
 
(a)           Ownership of all Company Stock.  The owners of all of the issued
and outstanding shares of the Common Stock in the Company, are as follows:


Name                                                                                     Number
of Shares


David
Kayton                                                                                          
238.75
Truman G.
Sipes                                                                                     
5.625
Frederick
Evans                                                                                 
     5.625
 
Totals                                       250.00




      The Seller has not pledged, encumbered, hypothecated or otherwise granted
or assigned any interest in, or otherwise restricted the transfer of, any of his
shares of the Company Stock.  Upon transfer of the Stock by the Seller, the
Buyer will, as a result, receive good and valid title to the Stock, free and
clear of all Encumbrances of any kind whatsoever other than Permitted
Encumbrances.
 
6


--------------------------------------------------------------------------------


(b)           Capitalization and Company Stock.  The authorized capital stock of
the Company consists entirely of two hundred and fifty shares of common capital
stock no par value. The issued and outstanding shares of Common Stock have been
validly issued and are fully paid, non-assessable, and free of any preemptive
rights, whether statutory or otherwise.  There are no outstanding or authorized
subscriptions, options, warrants, calls, rights, commitments or any other
agreements or arrangements of any character obligating the Company to issue or
acquire any additional shares of capital stock or any other securities
convertible into or evidencing the right to subscribe for any shares of capital
stock or to convert any presently existing obligations or securities into
capital stock.


(c)           Due Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of California.  The Company has the requisite corporate power
and authority to carry on its business as such business is now being
conducted.  The Company is not qualified to do business as a foreign corporation
in any jurisdiction, and the properties owned, leased or operated by the Company
or the business conducted by it do not make such qualification necessary, except
where the failure to be so qualified would not be reasonably likely to have a
material adverse effect on the financial condition, properties, results of
operations or business of the Company (a "Material Adverse Effect").  The Seller
has delivered or made available to the Buyer a complete and correct copy of the
Company's Articles of Incorporation and Bylaws as in effect on the date of this
Agreement.  The Company does not have, and never has had, any subsidiaries, and
the Company does not own, either directly or indirectly, any shares of capital
stock of any other Person.


(d)           Authority.  The execution, delivery and performance of this
Agreement and all of the other agreements, instruments or documents contemplated
hereby to which the Company or a Seller is a party (collectively, the
"Transaction Documents"), and the consummation of the transactions contemplated
hereby and thereby have been duly executed and delivered by all necessary
corporate action on the part of the Company and all other necessary action on
the part of the Seller.  This Agreement and the Transaction Documents have been
duly authorized by the Company, and this Agreement and each of the Transaction
Documents to which the Company and a Seller is a party will be, on or before the
Closing Date, duly executed and delivered, and each will be the legal and valid
obligation of the Company and the Seller, to the extent each is a party hereto
or thereto, enforceable in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally, and subject to general principles of equity (whether in law or in
equity) and public policy applicable to securities law.  Seller has delivered to
the Buyer, true and complete copies, certified by the Secretary of the Company,
of the resolution or resolutions, which have been adopted by the Company's Board
of Directors, authorizing the transactions contemplated hereunder.
 
7


--------------------------------------------------------------------------------


(e)           No Approvals or Notices Required; No Conflict. Except as described
in Schedule to Section 3.1(e) to this Agreement, the execution, delivery and
performance of this Agreement and the Transaction Documents by the Company and
the Seller, to the extent each is a party hereto or thereto, and the
consummation of the transactions contemplated hereby and thereby:


(i)           do not and will not violate (with or without the giving of notice
or lapse of time or both) any judgment, ruling, order, writ, injunction, or
statute, rule or regulation applicable to the Company or a Seller;


(ii)          do not and will not require any consent, approval, waiver, filing,
registration, qualification or notice under any provision of law applicable to
the Company or a Seller other than the prior written approval of the Insurance
Commissioner of the State of California; and


(iii)         do not and will not (A) conflict with, result in the material
breach of any provision of, result in the termination of, or constitute a
default (or an event that, with notice or lapse of time or both, would
constitute a default) under; (B) result in the acceleration of (or give any
Person the right to accelerate) the performance of any obligation of the Company
or a Seller under; or (C) result in the creation of any Encumbrance (except
Permitted Encumbrances) upon any properties, assets or business of the Company
or a Seller pursuant to, the Articles of Incorporation or Bylaws of the Company,
or any indenture, mortgage, deed of trust, lease, or licensing agreement, or any
other material contract, instrument or other agreement to which the Company or a
Seller is a party or by which the assets or properties of any of them are bound
or encumbered, the result of which would reasonably be expected to have a
Material Adverse Effect.
 
 
8


--------------------------------------------------------------------------------


(f)           Tax Matters. Except as set forth in Schedule to Section
3.1(f), with respect to Tax matters:


(i)           The Company has filed all Tax Returns required to be filed and, in
respect of any period ending prior to the Closing Date, shall have paid all
Taxes required to be paid prior to the Closing Date.  To the Knowledge of the
Seller, the Company will not have any liability for any such Taxes in excess of
the amounts so paid, and the Company is not delinquent in the payment of any
Tax, assessment or governmental charge, and the Company has not requested any
extension of time within which to file any Tax Return in respect of any fiscal
year that has not since been filed. No deficiencies for any Tax, assessment or
governmental charge have been proposed, asserted or assessed (tentatively or
definitely) by any Governmental Authority against the Company that would not be
covered by existing reserves, and no requests for waivers of the time to assess
any such Tax are pending.  The foregoing shall exclude any unpaid taxes that has
been disclosed to, and accepted by, Buyer prior to the Closing Date, and set
forth in the Schedule of Liabilities, Exhibit D, attached hereto.


(ii)         True, correct and complete copies of all Tax Returns and other
filings of the Company, which have been filed on or before the Closing Date with
respect to the Company's 2006, 2007 and 2008 fiscal years, and all financial
records necessary to prepare Tax Returns for the Company subsequent to the
Closing Date have been made available to the Buyer on or before the Closing
Date.  There is no proposed amendment of any Tax Return of the Company that has
been filed, is required to be filed or will be filed for taxable periods ending
on or before or including the Closing Date.


(iii)         To the Knowledge of the Seller, the Company's Tax Returns are not
currently being audited by the Internal Revenue Service or any other
Governmental Authority, state or federal, other than the periodic review of the
Tax Returns conducted by the California Department of Insurance, if any.


(iv)        The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.


(v)         No power of attorney has been granted by the Company with respect to
any Tax matter that is currently in force.


(vi)        The Company has not made any payments nor is it obligated to make
any payments that under certain circumstances that could reasonably be expected
to obligate it to make any payments that will not be deductible under internal
Revenue Code Section 280G.


(vii)       The Company is not a party to any Tax sharing, Tax indemnity, or Tax
allocation agreements.
 
9


--------------------------------------------------------------------------------


(viii)      The Company has withheld or collected and will withhold or collect
from the payment made to each of its Employees the amount of all Taxes
(including, but not limited to, federal incomes taxes, Federal Insurance
Contribution Act taxes and state and local income and wage taxes) required to be
withheld or collected therefrom and has paid and will pay the same to the proper
Tax receiving officers.


(g)           Legal Proceedings. Except as otherwise disclosed on Schedule to
Section 3.1(g), there is not pending (nor has there been pending within the two
(2) years prior to the date hereof) any legal, administrative, governmental or
other claim, action, suit, or proceeding or governmental investigation to which
the Company or a Seller is a party or against the Company or a Seller or the
Company's properties. Except as otherwise disclosed on Schedule to Section
3.1(g), to the Knowledge of the Seller, there is no threatened legal,
administrative, governmental or other claim, action, suit, or proceeding or
governmental investigation to which the Company or Seller is a party or against
or relating to the Company or a Seller or the Company's properties or rights,
that, if adversely determined, would reasonably be expected to have, either
singly or in the aggregate, a Material Adverse Effect.  The Company is not in
violation of any term of any judgment, ruling, writ, decree, injunction or order
outstanding against it.


(h)           Insurance.  The Schedule to Section 3.1(h) sets forth a list of
all insurance policies maintained by the Company as of the date hereof.  The
Company presently maintains and, since at least two (2) years prior to the date
hereof, has maintained, with financially sound and reputable insurance
companies, casualty and liability insurance policies providing coverage of the
types and in amounts adequate against such risks as would be customary for the
Company engaged in a similar business in the localities in which the Company
operates, and covering all of the material assets, properties and operations of
the Company.  Such insurance policies are outstanding and in force and are
listed in this Agreement.  Except as set forth in Schedule to Section 3.1(h),
there are no claims pending under any such policy, nor has any such claim been
denied in the past two (2) years.


(i)           Labor Relations. There is no union or collective bargaining
organizational activity occurring among the Employees of the Company.


(j)           Conduct of Business in Compliance with Legal and other Regulatory
Requirements.  The Company has complied with and owns its assets in accordance
with, and its business has been operated in compliance with, all federal, state
and local laws, rules, ordinances, regulations and orders applicable to it,
including without limitation, all Occupational Safety and Health Act, Federal
Labor Standards Act ("FLSA"), ERISA, the Americans with Disabilities Act,
CERCLA, the Real Estate Settlement Procedures Act and all applicable laws and
related rules and regulations of all United States jurisdictions affecting labor
union activities, civil rights or employment, except where the failure to comply
with any of the foregoing may have, either singly or in the aggregate, a
Material Adverse Effect.  The Company has all material licenses, permits and
qualifications necessary to conduct its business as presently being
conducted.  During the two (2) years prior to the Closing Date, the Company has
not had any material license or qualification to conduct business in any
jurisdiction revoked or suspended or been involved in a proceeding to revoke or
suspend such license or qualification, nor has any investigation been conducted,
or to the Knowledge of the Seller, is pending with a view to revocation or
suspension of any such license.
 
10


--------------------------------------------------------------------------------


(k)           Absence of Certain Changes or Events. Except as set forth on
Schedule to Section 3.1(k) attached hereto, since January 31, 2008, the Company
has not:


(i)          suffered any Material Adverse Effect;


(ii)         made any individual capital expenditure or entered into any single
commitment greater than Twenty Five Thousand Dollars ($25,000.00) (except as
disclosed in the Schedule to Section 3.1(k)] or any transaction or commitment
material to the Company's business, taken as a whole, other than (A) in the
ordinary course of business consistent with past practices or (B) those
contemplated by this Agreement;


(iii)         declared any dividend or made any payment or other distribution in
respect of its capital stock to the Seller or any other Person, other than those
made in the ordinary course of business and as otherwise permitted under the
terms of this Agreement;


(iv)        purchased, issued, redeemed, sold, or otherwise acquired or disposed
of any shares of Company Stock, or granted any options, warrants or other rights
to purchase or convert any obligation into any shares of the capital stock or
into any securities of the Company;


(v)          incurred, assumed or guaranteed or entered into any commitment in
respect of any indebtedness for borrowed money greater than Twenty Five Thousand
Dollars ($25,000.00) in the aggregate or materially changed any of the terms of
any indebtedness in an aggregate amount greater than Twenty Five Thousand
Dollars ($25,000.00), or assigned, mortgaged, pledged or otherwise subjected to
any other Encumbrance other than Permitted Encumbrances any property, business
or assets tangible or intangible, held in connection with the Company's
business;


(vi)        introduced any material change with respect to the manner of
conducting its business or with respect to its method of accounting;


(vii)       made any material increase in the compensation payable or to become
payable by it to its officers or Employees or adopted any increase in any bonus,
insurance, pension or other employee benefit plan, payment or arrangement made
to, for or with such officers or Employees, except increases occurring in the
ordinary course of business;
 
 
11


--------------------------------------------------------------------------------


(viii)     received any notice of termination of any contract, lease or other
agreement or suffered any damages, destruction or loss (whether or not covered
by insurance) which, in any case or in the aggregate, may reasonably be expected
to have a Material Adverse Effect;


(ix)         transferred or granted any rights or licenses under, or entered
into any settlement regarding the breach or infringement of, any intellectual
property, or modified any existing rights with respect thereto;


(x)         amended its Articles of Incorporation or Bylaws;


(xi)         purchased any securities of any Person or any assets material in
amount or constituting a business, or been party to any merger, consolidation or
other business combination or entered into any obligation relating to any such
purchase; or
 
(xii)        made any prepayment of any accounts payable, delayed payment of any
trade payables or made any other cash payments other than in the ordinary course
of business consistent with past practices or as otherwise contemplated pursuant
to the terms of this Agreement.


(l)           Employee Benefit Plans.


(i)           The Schedule to Section 3.1(l) lists all plans, programs,
agreements, commitments or arrangements maintained by or on behalf of the
Company or any other Person that provide benefits or compensation to or for the
benefit of any Employee or former employees of the Company (the "Plan" or
"Plans").  Only Employees and former employees of the Company and their families
participate in the Plans.


(ii)          Each Plan (and each related trust, insurance contract or fund)
complies in form and in operation in all material respects with the applicable
requirements of ERISA, the Code and other applicable laws.  All required reports
and descriptions (including form 5500 Annual Reports, Summary Annual Reports and
Summary Plan Descriptions) have been filed or distributed appropriately with
respect to each such Plan.


(iii)        With respect to each Plan: (A) no litigation or administrative or
other proceeding is pending or, to the Knowledge of the Seller, threatened; (B)
the Company has made or accrued all payments and/or contributions required, or
reasonably expected to be required, to be made under the provisions of the Plans
or by law with respect to any period prior to the Closing Date; (C) each such
Plan is fully funded in an amount sufficient to pay all liabilities accrued and
claims incurred up to the Closing Date or, to the extent any Plan is not fully
funded, paid-up insurance has been obtained by the Company.
 
12


--------------------------------------------------------------------------------


(iv)        Except as required by federal or state law, neither the Company nor
any of the Plans has any obligation to provide, or liability for, health care,
life insurance or other benefits after termination of employment.


(v)         The consummation of the transactions contemplated by this Agreement
will not entitle any Employee of the Company to severance pay nor will it
accelerate the time of payment, vesting or increase the amount of any
compensation due to any Employee of the Company.


(vi)        No former employees of the Company are entitled to coverage under
the Company's Plans pursuant to COBRA except as set forth in the Schedule to
Section 3.1(l).


(vii)       The Company's policy with respect to vacation, sick leave and/or
paid time off is described on the Schedule to Section 3.1(l).


(m)           No Brokers. No broker, finder, investment bank or similar agent is
entitled to any brokerage, finder's or other similar fee, compensation or
reimbursement of expenses in connection with the transactions contemplated by
this Agreement based upon agreements or arrangements made by or on behalf of (or
the conduct of) the Company or any of the Seller.


(n)           Employees, Directors, Officers. The Schedule to Section 3.1(n) to
this Agreement sets forth the names, employment capacities, and pay scales or
salaries of (i) all of the Employees, directors and officers of the Company; and
(ii) all consultants, other than legal counsel, of the Company who have received
in the last two (2) years more than Twenty-five Thousand Dollars ($25,000) in
any one year in compensation from any of them.  For each Employee, the Schedule
to Section 3.1(n) further identifies the Company's liability to such Employee
for any accrued vacation, sick leave or paid time off.  The Schedule to Section
3.1(n) identifies any agreement or understanding, which obligates the Company to
pay any compensation or provide any material benefit, now or in the future, to
any such Person.  The Company is not bound by any written employment agreements
or arrangements except for those disclosed on the Schedule to Section 3.1(n).


(o)          Non-Competition Agreements. Other than described in Schedule to
Section 3.1(o) to this Agreement, no officer or Employee of the Company has
entered into any agreement containing any prohibition or restriction of
competition or solicitation of customers with any Person which is now in effect.
 
 
13


--------------------------------------------------------------------------------


(p)         Bank Accounts. The Schedule to Section 3.1(p) to this Agreement sets
forth with respect to the Company (i) a true and complete list of each bank,
trust company or other financial institution in which the Company has an account
or safe deposit box, the name and account numbers for each account, and a list
of Persons authorized to draw upon or have access to each account or safe
deposit box; and (ii) the names of all Persons to whom credit cards have been
issued which may be used to charge to or for the account of the Company.  Each
escrow account, bank account or similar account for the deposit of cash or
securities maintained or utilized by the Company (i) is wholly owned by the
Company; (ii) is reconciled to its bank statements on a monthly basis; and (iii)
to the extent such accounts of the Company in the aggregate hold monies or
securities in an escrow or trust capacity, contains in the aggregate a balance
sufficient to meet in the aggregate all escrow and trust obligations of the
Company to which such monies or securities relate.  The bank accounts of the
Company, including but not limited to escrow accounts have been properly
maintained in accordance with all applicable laws, rules and regulations,
including but not limited to those promulgated by the California Department of
Insurance. The records of the Company regarding the Company's escrow accounts
have been accurately and currently maintained and adequately identify by
customer, amount and purpose all amounts held by the Company in escrow or
safekeeping.  All amounts held by the Company in escrow or safekeeping are held
pursuant to written agreements, true and complete copies of which have been
delivered to the Buyer.


(q)          No Conflicts of Interest.   Except as set forth in the Schedule to
Section 3.1(q), no officer, director or Employee of the Company now has or
within the past two (2) years has had, either directly or indirectly: (i) any
equity or other interest in any Person that furnishes or sells, or furnished or
sold, or purchases or purchased goods or services from the Company, or (ii) a
beneficial interest in any agreement to which the Company is or was obligated or
bound or to which any of its assets is or was subject.


(r)           Disclosure.  No representation or warranty by the Seller in this
Agreement, in the Schedules attached hereto, or in any certificate furnished to
the Buyer pursuant hereto, contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements herein or
therein not misleading in any material respect.


(s)           Books and Records.  The books and records of the Company provided
to the Buyer are true, accurate and complete and reflect the assets and
liabilities of the Company in all material respects.


(t)           Financial Statements.  All financial statements furnished by the
Seller to the Buyer, including but not limited to the Interim Financial
Statements, present fairly the financial position of the Company as of the date
thereof, and the included income statements each present fairly the results of
the operations of the Company for the period which they purport to cover, all in
accordance with GAAP, applied consistently with the same accounting basis used
for prior periods.
 
 
14


--------------------------------------------------------------------------------


(u)           Work in Process; Policy Backlog.  The Schedule to Section 3.1(u)
identifies the work in process and/or policy backlog of the Company as of the
date hereof.


(v)           Leases. Each lease for each Business premises of the Company is
listed on the Schedule to Section 3.1(v), together with the lessor, lease date,
lease expiry date, rental rate, percentage of common area charges, and any
options to purchase or renew.  True copies of each such lease, together with all
amendments thereto, have been furnished or made available to the Buyer.  Except
for the leases disclosed on the Schedule to Section 3.1(v), the Company does not
have any interest, leasehold, fee or otherwise in any real property.


(w)           Personal Property.  The Schedule to Section 3.1(w) sets forth the
items of personal property owned by the Company having an individual value in
excess of Ten Thousand and Dollars ($10,000).  The Company has good and
defensible title to all personal property which it purports to own including,
but not limited to, that property reflected in the Schedule to Section
3.1(w).  No item of personal property owned by the Company is subject to any
Encumbrance except as specifically set forth on the Schedule to Section 3.1(w).
All of the rights of the Company in tangible personal property will be
enforceable by the Company after the Closing without the consent or agreement of
any other party except consents any agreements listed in the Schedule to Section
3.1(w).


(x)           Leased Equipment.   The Schedule to Section 3.1(x) sets forth the
date and the lessor of each item of personal property leased by the Company.
Except as set out in the Schedule to Section 3.1(x), the Company does not lease
any of its personal property. All leases set forth in the Schedule to Section
3.1(x) are legally valid and binding and in full force and effect, and there are
no defaults thereunder. All of the leases will be enforceable by the Company
after the Closing without the consent or agreement of any other party except
consents and agreements listed in the Schedule to Section 3.1(x).


(y)           Defaults under Agreements. The Company is not, and is not alleged
to be, materially in default under, or in breach of any term or provision of any
contract, agreement, lease, license, commitment, instrument or obligation.  To
the Knowledge of the Seller, no other party to any contract, agreement, lease,
license, commitment, instrument or obligation to which the Company is a party is
in default thereunder or in breach of any term or provision thereof.  To the
Knowledge of the Seller, there exists no condition or event, which, after notice
or lapse of time or both, would constitute a default by any party to any
contract, agreement, lease, license, commitment, instrument or obligation.
 
 
15


--------------------------------------------------------------------------------


Section 3.2 Representations and Warranties of the Buyer.  The Buyer represents
and warrants to the Seller as follows:


(a)           Legal Right and Capacity. Buyer has the full legal right and
capacity to execute and deliver, and to perform the obligations under, this
Agreement and each Transaction Document to which it is a party.


(b)           Enforceability.  This Agreement and the Transaction Documents to
which Buyer is a party will be, on or before the Closing Date, duly executed and
delivered, and each will be the legal and valid obligation of such Buyer,
enforceable in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors' rights generally,
and subject to general principles of equity (whether in law or in equity) and
public policy applicable to securities law.


(c)           Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and all Transaction Documents to which
such Buyer is a party, require no action by or in respect of, or filing with,
any Governmental Authority, other than as set forth in Schedule to Section
3.2(c) to the Agreement and except where the failure to take any such action or
make any such filing could not be reasonably expected to hinder or delay in any
material respect the consummation of the transactions contemplated by this
Agreement.


(d)           Non-Contravention. The execution, delivery and performance by
Buyer of this Agreement and all Transaction Documents to which such Buyer is a
party, do not and will not (i) assuming compliance with the requirements
referred to in Section 3.2(c), violate any applicable law or (ii) conflict with,
violate or result in any default under any mortgage, indenture, agreement or
other instrument to which such Buyer is a party or by which such Buyer or any of
his or her properties is bound.  Subject to the receipt of all consents and
approvals contemplated by this Agreement, neither the execution and delivery of
this Agreement, the consummation of the transactions contemplated hereby nor the
fulfillment of and compliance with the terms and provision hereof will violate
any judicial or administrative order, writ, award, judgment, injunction or
decree currently in effect and by a Buyer is bound.  No consent of any third
party to any indenture or any material agreement or other material instrument to
a Buyer is a party is required in connection with the Closing of the
transactions described herein.


(e)           Securities Representation. Buyer is acquiring the Company Stock
for investment purposes only, for such Buyer's own account, without a view to
the resale, transfer, or distribution thereof.


(f)           No Brokers. No Buyer has employed any broker, investment banker or
finder or incurred any liability for any brokerage fees, commissions or finders'
fees in connection with the transactions contemplated hereby.
 
 
16


--------------------------------------------------------------------------------


(g)           Litigation.  There is no action, suit, investigation or proceeding
pending against, or to the knowledge of Buyer, threatened against, such Buyer
before any arbitrator or Governmental Authority which in any manner challenges
or seeks to prevent, alter or materially delay the transactions contemplated by
this Agreement.


(h)           Absence of Buyer Created Encumbrances. No Buyer has attempted to
create or caused to be created any Encumbrances on the Common Stock.


ARTICLE IV.
CONDITIONS PRECEDENT


Section 4.1 Conditions Precedent to Obligation of the Buyer. The obligation of
the Buyer to consummate the transactions contemplated hereby is subject to the
satisfaction, at or prior to the Closing Date, of each of the conditions stated
in this Section 4.1, any or all of which may be waived in whole or in part by
the Buyer, to the extent permitted by applicable law.


(a)           Accuracy of Representations and Warranties. All representations
and warranties of the Seller contained herein shall be true and correct in all
material respects as though made on and as of the Closing Date, except to the
extent that such representations and warranties speak as of a certain date, in
which case such representations and warranties shall have been true and correct
as of such date.


(b)           Performance of Agreements. The Company and the Seller shall have
performed, or complied with, in all material respects all covenants, obligations
and agreements contained in this Agreement to be performed, or complied with, by
them prior to or at the Closing Date, and all other agreements to be executed
and delivered by the Seller hereby shall have been executed and delivered.


(c)           Seller's Certificate. The Buyer shall have received a certificate
signed by Seller (the "Seller's Certificate"), that is to the effect that the
conditions specified in paragraphs (a) and (b) above have been fulfilled.


(d)           Receipt of Licenses, Permits and Consents. The Buyer shall have
obtained, and maintained in full force and effect, such licenses, permits,
consents, approvals, authorizations, qualifications and orders of Governmental
Authorities as are necessary for consummation of the transactions contemplated
by this Agreement, including, but not limited to the written consent of the
California Insurance Commissioner for the sale and transfer of the Company
Stock.


(e)           Litigation. There shall not be in effect any injunction, writ or
temporary restraining order or any order of any nature issued by a court or
other Governmental Authority of competent jurisdiction directing that any
material transaction provided for herein not be consummated as herein provided.
There shall not have been issued by a court or other Governmental Authority of
competent jurisdiction a judgment against the Company or the Seller that has or
would have, either singly or in the aggregate, a Material Adverse Effect.
 
 
17


--------------------------------------------------------------------------------


(f)           Absence of Certain Events or Conditions. No event shall have
occurred, and no condition shall exist on the Closing Date, of any character
which has a Material Adverse Effect.


(g)           Laws, Regulations. Except for the California Insurance
Commissioner pending rate regulation proposals, no law, regulation or decree
applying to the title insurance business shall have been promulgated, adopted or
become effective, the enforcement of which would have a Material Adverse Effect.


(h)           Governmental Approvals. All governmental agencies, department,
bureaus, commissions and similar bodies, the consent, authorization or approval
of which is necessary under any applicable law, rule, order or regulation for
the consummation by the Seller or the Company of the transactions contemplated
by this Agreement and the operation of the business of the Company by the Buyer
shall have consented to, authorized, permitted or approved such transactions
including without limitation the approval of the California Department of
Insurance.


(i)           Consent of Lenders, Lessors and Other Third Parties. The Buyer and
the Company shall have received all requisite consents and approvals of all
lenders, lessors and other third parties (other than underwriters having
contracts or understanding with the Company) whose consent or approval is
required in order for the Seller to consummate the transactions contemplated by
this Agreement, including without limitation, those set forth on the Schedule to
Section 3.1(e) attached hereto.


(j)           Closing Deliveries. The Buyer shall have received on or prior to
the Closing such documents, instruments or certificates as the Buyer may
reasonably request including, without limitation:


(i)           the stock certificates representing the Stock duly endorsed in
accordance with Section 2.6 of this Agreement;


(ii)          a certificate of the Secretary of the Company attesting to the
incumbency of the Company's officers, the authenticity of the resolutions
authorizing the transactions contemplated by this Agreement, and the
authenticity and continuing validity of the charter documents delivered or made
available pursuant to this Agreement;


(iii)         the complete original corporate minute book and stock record book
of the Company and all corporate seals;
 
 
18


--------------------------------------------------------------------------------


(iv)        executed assignments transferring all right, title and interest to
any intellectual property or other proprietary rights as may be required as a
result of the transactions contemplated by this Agreement; and


(v)           resignations from the following directors and officers of the
Company:
David Kayton, CEO         



Section 4.2 Conditions Precedent to the Obligation of the Seller.  The
obligation of the Seller to consummate the transactions contemplated hereby is
subject to the satisfaction, at or prior to the Closing Date, of each of the
conditions stated in this Section 4.2, any or all of which may be waived in
whole or in part by the Seller, to the extent permitted by applicable law.


(a)           Accuracy of Representations and Warranties. All representations
and warranties of the Buyer contained herein shall be true and correct in all
material respects as of the Closing Date, except as otherwise contemplated by
this Agreement.


(b)           Performance of Agreements. The Buyer shall have performed in all
material respects all obligations and agreements contained in this Agreement to
be performed by them prior to or at the Closing Date.


(c)           Buyer's Certificate. The Seller shall have received a certificate
of the Buyer, dated the Closing Date, signed by Buyer, to the effect that the
conditions specified in paragraphs (a) and (b) above have been fulfilled (the
"Buyer's Certificate").


(d)           Litigation. There shall not be in effect any injunction, writ or
temporary restraining order or any order of any nature issued by a court or
other Governmental Authority of competent jurisdiction directing that any
material transaction provided for herein not be consummated as herein
provided.  There shall not have been issued by a court or other Governmental
Authority of competent jurisdiction a judgment against the Buyer that has or
would have, either singly or in the aggregate, a material adverse effect on the
transactions contemplated hereby.


(e)         Governmental Approvals. All governmental agencies, department,
bureaus, commissions and similar bodies, the consent, authorization or approval
of which is necessary under any applicable law, rule, order or regulation for
the consummation of the transactions contemplated by this Agreement and the
operation of the business of the Company by the Buyer shall have consented to,
authorized, permitted or approved such transactions including without limitation
the approval of the California Department of Insurance.
 
19


--------------------------------------------------------------------------------


(f)           Consent of Lenders, Lessors and Other Third Parties. The Seller
and the Company shall have received the consents and approvals of all lenders,
lessors and other third parties (other than underwriters having contracts or
understanding with the Company) whose consent or approval is required in order
for the Seller to consummate the transactions contemplated by this Agreement,
including without limitation, those set forth on Schedule to Section 3.1(e)
attached hereto.


(g)           Closing Deliveries. The Seller shall have received at or prior to
the Closing such documents, instruments or certificates as the Seller or his
counsel may reasonably request in writing delivered to the Buyer at least two
(2) Business Days prior to the Closing, including, without limitation, the
amount of One Dollar ($1.00).


Section 4.3 Effect of Waiver of Covenant.  If a party hereto does not perform a
covenant hereunder, such other party may elect to require the transactions
contemplated hereby to be consummated without limiting or otherwise affecting
its right to seek any remedies it may have against the party in breach of a
covenant or that failed to satisfy the condition precedent.


ARTICLE V.
COVENANTS


Section 5.1 Consummation of the Transaction.  Each of the parties hereto agrees
to use his or its respective reasonable best efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.  Without limiting the
generality of the foregoing, concurrently with the Closing, the Buyer's agree to
contribute to the capital of the Company such amounts as may be determined by
the California Department of Insurance as a condition of its approval of the
transaction contemplated by this Agreement.


Section 5.2 Public Announcements.  The parties agree to consult with each other
and obtain the other party's prior written approval before issuing any press
release or making any public statement (including employee communications) with
respect to this Agreement or the transactions contemplated hereby and shall not
issue any such press release or make any such public statement prior to such
consultation and approval.


Section 5.3 Conduct of the Company's Business.  From the date hereof until the
Closing Date, the Seller will cause the conduct the business of the Company to
be in the ordinary course consistent with past practice and will use
commercially reasonable best efforts to preserve intact the business
organizations and relationships with respect to such business.  Without limiting
the generality of the foregoing, the Seller shall:
 
20


--------------------------------------------------------------------------------


(a)           not do anything that could reasonably be expected to give rise to
a Material Adverse Effect; and


(b)           not issue or sell, or contract to issue or sell, any Company Stock
or any rights to acquire Company Stock.


Section 5.4 Notices of Certain Events.  From the date hereof until the Closing
Date, each party will:


(a)           promptly notify the other party of any written notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;


(b)           promptly notify the other parties of any written notice or other
communication from any Governmental Authority with respect to the transactions
contemplated by this Agreement; and


(c)           promptly notify the other parties of the occurrence of any event
or development that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect;
 
and the Seller will promptly notify the Buyer of any change in circumstances
requiring a revision of any Schedule attached to this Agreement.


Section 5.5 Confidentiality.  Prior to the Closing Date and after any
termination of this Agreement, the Buyer shall hold, and shall use their
reasonable best efforts to cause their respective accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law
(in which case the Buyer shall give the Seller prior written notice of the
intended disclosure promptly after becoming aware of such disclosure requirement
and prior to the actual disclosure so that the Seller may seek a protective
order or other appropriate remedy), all documents and information concerning the
business of the Company or which the Seller furnished to the Buyer in connection
with the transactions contemplated by this Agreement, except to the extent that
such information can be shown to have been (i) previously known on a
non-confidential basis by a Buyer, (ii) in the public domain through no fault of
a Buyer or (iii) later lawfully acquired by a Buyer from sources other than the
Company or a Seller; provided that the Buyer may disclose such information to
their accountants, counsel, consultants, advisors and agents in connection with
the transactions contemplated in this Agreement so long as such Persons are
informed by the Buyer of the confidential nature of such information and agree
to treat such information confidentially.  If this Agreement is terminated, the
Buyer shall, and shall use their reasonable best efforts to cause their
accountants, counsel, consultants, advisors and agents to, destroy or deliver to
the Seller, upon request, all documents and other materials, and all copies
thereof, obtained by the Buyer or on its behalf from the Company or the Seller
in connection with this Agreement.
 
21


--------------------------------------------------------------------------------


Section 5.6 Covenant Not to Compete.


(a)           In consideration of payment of the Purchase Price, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, for seven (7) years following Closing, David Kayton will not:


(i)           within the counties of Orange and Los Angeles of the State of
California, other than on behalf of the Company, engage directly or indirectly
in the title insurance business or in the title agency business, as employee,
officer, director, consultant, principal, agent, trustee or through the agency
of any Person; nor


(ii)         be the owner of or hold options to purchase, directly or
indirectly, more than one percent (1%) of the outstanding capital stock of any
corporation, or be an officer, consultant, director or employee of any
corporation, or a member, employee or consultant of any partnership or an owner
or employee of any other business which maintains a title insurance or title
agency business within the counties of Orange and Los Angeles of the State of
California.


(b)           In addition to any other remedy that the Company may have for
violation of this Section 5.6, Company may seek an injunction against violation
of this Section 5.6 in any court of competent jurisdiction, including but not
limited to any state or federal court having jurisdiction in Orange County,
California.  Any court interpreting this Agreement shall presume that Company
will be irreparably harmed by any violation of the terms of this Section 5.6 and
such court shall be entitled to grant injunctive relief, including but not
limited to a temporary restraining order, against any such violation.  If any
court should find that any provision of this Agreement is overbroad as to scope
or time, such court may enforce this Agreement within such time or scope that
such court deems reasonable, taking into consideration all of the circumstances
giving rise to this Agreement.


Section 5.7 Transaction Expenses. Except to the extent specifically otherwise
provided herein, subject to Section 2.4, the Company shall pay, at or prior to
Closing, all financial, advisory, legal and accounting fees and expenses
incurred by the Seller or the Company or any of their affiliates in connection
with the transactions contemplated by this Agreement.  Except to the extent
specifically otherwise provided herein, the Buyer shall bear all financial,
advisory, legal, accounting and other fees and expenses incurred by the Buyer in
connection with the transactions contemplated by this Agreement.


22




--------------------------------------------------------------------------------


ARTICLE VI.
TAX MATTERS


Section 6.1 Tax Returns. The Seller, at his expense, shall prepare or cause to
be prepared and file or cause to be filed when due all Tax Returns that are
required to be filed by or with respect to the Company for taxable years or
periods ending before the Closing Date and shall pay any Taxes due in respect of
such taxable periods (including any Taxes due as a result of any audit,
examination or other proceeding), and the Buyer shall prepare or cause to be
prepared and file or cause to be filed when due all Tax Returns that are
required to be filed by or with respect to the Company for taxable years or
periods ending on or after the Closing Date and shall remit any Taxes due in
respect of such taxable periods (including any Taxes due as a result of any
audit, examination or other proceeding).  Except as otherwise provided, the
Seller shall not amend any Tax Return for taxable years or periods ending before
the Closing Date without the prior written approval of the Buyer, which consent
shall not be unreasonably withheld or delayed if the Seller indemnifies the
Buyer against any Loss (as defined in Section 7.1), including Taxes, resulting
therefrom.


Section 6.2 Assistance and Cooperation.  [Intentionally Left Blank.]


ARTICLE VII.
SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND INDEMNIFICATION


Section 7.1 Indemnification by the Seller.  The Seller shall indemnify and hold
the Buyer and its respective successors and assigns harmless from and against
all losses, claims or damages (including attorneys' fees and costs associated
with the investigation and resolution thereof) all losses incurred by reason of
or which result from (i) any breach of any representation, warranty or
certification of the Seller in this Agreement or in any Schedule or Exhibit
attached hereto as of the Closing Date; and (ii) any losses resulting from a
Seller's or the Company's failure to perform any covenant or other provision of
this Agreement to be performed by the Seller or the Company, as the case may be.


Section 7.2 Survival of Seller's Representations and
Warranties.  Notwithstanding any investigation by the Buyer, its attorneys or
any of its agents or representatives.


Section 7.3 Indemnification by the Buyer.  [Intentionally Left Blank.]


Section 7.4 Survival of Representations and Warranties by the
Buyer.  [Intentionally Left Blank.]
 
23


--------------------------------------------------------------------------------


Section 7.5 Assertion of Indemnification Claim.  A party seeking
indemnification, as the case may be (an "Indemnified Party"), shall give notice
to the other (an "Indemnifying Party") as soon as possible after the lndemnified
Party has actual knowledge of any claim as to which indemnification may be
sought and the amount thereof, if known, and supply any other information in the
possession of the Indemnified Party regarding such claim, and will permit the
lndemnifying Party (at its expense) to assume the defense of any third party
claim and any litigation resulting therefrom, provided that counsel for the
Indemnifying Party who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to the Indemnified Party, and provided further
that the omission by the lndemnified Party to give notice as provided herein
will not relieve the Indemnifying Party of its indemnification obligations
hereunder except to the extent that the omission results in a failure of actual
notice to the lndemnifying Party and the lndemnifying Party is materially
damaged as a result of the failure to give notice in a timely manner. Failure by
the lndemnifying Party to notify the lndemnified Party of its election to defend
any such claim, action or proceeding within a reasonable time, but in no event
more than thirty (30) days after notice thereof shall have been given to the
lndemnifying Party, shall be deemed a waiver by the lndemnifying Party of its
right to defend such claim, action or proceeding; provided, however, that the
Indemnifying party shall not be deemed to have waived its right to contest and
defend against any claim of the lndemnified Party for indemnification hereunder
based upon or arising out of such claim, action or proceeding. The Indemnifying
Party may settle or compromise any third party claim or litigation only with the
consent of the lndemnified Party, which consent may not be unreasonably
withheld, delayed or conditioned.  The Indemnified Party shall have the right at
all times to participate in the defense, settlement, negotiations or litigation
relating to any third party. claim or demand at its own expense.  In the event
that the lndemnifying Party does not assume the defense of any matter which is
the proper subject of indemnification as above provided, then the Indemnified
Party shall have the right to defend any such third party claim or demand, and
will be entitled to settle any such claim or demand in its discretion, all at
the expense of the Indemnifying Party.  In any event, the Indemnified Party will
cooperate in the defense of any such action at the expense of the Indemnifying
Party and the records of each party shall be available to the other with respect
to such defense.


Section 7.6 Indemnification Threshold and Maximum. [Intentionally Left Blank.]


Section 7.7 Exclusive Remedy. [Intentionally Left Blank.]


ARTICLE VIII.
TERMINATION


Section 8.1 Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:
 
24


--------------------------------------------------------------------------------


(a)           by written notice from Buyer to Seller at any time prior to the
Closing Date or by mutual agreement of the Seller and Buyer;


(b)           by either Seller or Buyer if consummation of the transactions
contemplated by this Agreement would violate any non-appealable final order,
decree or judgment of any Governmental Authority having competent jurisdiction;


(c)           by the Seller if the transaction contemplated by this Agreement is
not approved by the California Department of Insurance;


(d)           by the Buyer if the Closing has not occurred on or before May 31,
2010;


(e)           by Seller, if the Buyer has committed a material breach of any
provision of this Agreement that has not been cured within ten (10) days of
written notice of such material breach; or


(f)           by the Buyer if a Seller has committed a material breach of any
provision of this Agreement that has not been cured within ten (10) days of
written notice of such material breach.


Section 8.2 Effect of Termination. If this Agreement is terminated as permitted
by Section 8.1, such termination shall be without liability of either party (or
any stockholder, director, officer, employee, agent, consultant or
representative of such party); provided that if such termination shall result
from the willful failure of either party to fulfill a condition to the
performance of the obligations of the other party, failure to perform a covenant
of this Agreement or breach by either party to this Agreement of any
representation or warranty or agreement contained herein, such party shall be
fully liable for any and all losses incurred or suffered by the other party as a
result of such failure or breach.


ARTICLE IX.
MISCELLANEOUS


Section 9.1 Assurance of Further Action. From time to time, and without further
consideration from the Buyer, but at the Buyer's expense, the Seller shall
execute and deliver, or cause to be executed and delivered, to the Buyer such
further instruments of sale, assignment, transfer and delivery and take such
other action as the Buyer may reasonably request in order to more effectively
sell, assign, transfer and deliver and reduce to the possession of the Buyer any
and all of the Company Stock and consummate the transactions contemplated
hereby.


Section 9.2 Mediation. Either party shall have the right to request non-binding
mediation of any claim or controversy arising out of or relating to this
Agreement or any breach thereof, and the other party shall agree to such
mediation.  The party moving for mediation shall select a mediator, and if the
other party disapproves of such choice in writing within ten (10) Business Days
of such selection, then the nonmoving party shall nominate a mediator and the
two (2) shall choose a third, who shall mediate the proceeding.  The venue for
such mediation shall be Orange County, California.  Only individuals who are
retired judges, lawyers engaged fulltime in the practice of law or who are
otherwise licensed as mediators in the State of California shall be selected as
a mediator.
 
25


--------------------------------------------------------------------------------


Section 9.3 Updates.  Prior to Closing, all Schedules listed in this Agreement
may be modified or updated upon initiation of either party.  Notwithstanding the
foregoing, any modification or update to any Schedule made by either the Buyer
or the Seller prior to the Closing that will not or reasonably could not be
expected to have a Material Adverse Effect shall be disregarded and have no
effect for the purpose of determining whether the conditions to Closing set
forth in this Agreement have been met.  No written modification or update of a
Schedule prior to the Closing Date shall cure any breach of any representation
or warranty made by a party.


Section 9.4 Fees and Expenses.  Each of the parties hereto shall pay his or its
own fees and expenses incident to the negotiation, preparation and execution of
this Agreement, including attorneys' and accountants' fees; provided, however,
that the Buyer, and not the Seller, shall be responsible for all fees and
expenses incident to the application, submission and approval of the
transactions contemplated by this Agreement by the California Department of
Insurance.


Section 9.5 Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including facsimile transmission) and shall
be given by registered or certified mail (postage prepaid, return receipt
requested) or personally delivered to the address provided below or sent by
facsimile transmission to the facsimile number provided below (with verification
thereof by the sender) or electronically by email to the email address provided
below (provided that receipt is verified or acknowledged by the recipient):






If for Seller:                            David Kayton
790 E. Colorado Blvd., Suite 400
Pasadena, California 91101
Telephone: (305) 531-0300
Facsimile: (305) 531-0310
Email: __________________


with a copy to:                      David Kayton
2128 N. Ray Road                                                      
Miami Beach, FL 33140
Telephone: (305) 531-0300
Facsimile: (305) 531-0310
Email: __________________
 
26


--------------------------------------------------------------------------------


 
If for Buyer:
TEAM Nation Holdings, Inc., a Nevada corporation

4667 MacArthur Boulevard, Suite 150
Newport Beach, CA  92618
Attention: Dennis Duffy or Janis Okerlund
Telephone: (949) 729-3900
Facsimile: (949) 608-3599
Email:  Janis@teamnationholdings.com


with a copy to:                                                      with a copy
to:                                           




Telephone: (___) ________
Facsimile: (___) ________
Email: __________________
 




If for Company:                                                    First
Southwestern Title Company
790 E. Colorado Blvd., Ste. 400
Pasadena, CA  91101
Attention:  David Kayton
Telephone: (305) 531-0300
Facsimile: (305) 531-0310
Email: __________________


All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.


Section 9.6 Entire Agreement; Third Party Beneficiaries. This Agreement and the
Transaction Documents between the Buyer and the Seller contemplated hereby
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.  The Exhibits and Schedules hereto are an integral part hereof and
are incorporated by reference herein for all purposes. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by either party hereto.  Neither this Agreement nor
any provision hereof shall confer upon any Person other than the parties hereto
any rights or remedies hereunder.


Section  9.7  Amendments, Side Letters.  Any and all Amendments to this
Agreement shall be evidenced by an Amended Stock Purchase Agreement fully
executed by the parties, or by a mutually executed Side Letter which shall be
shown on Exhibit E to this Agreement and is incorporated by reference herein for
all purposes.  All Side Letters executed pursuant to the Original Agreement are
declared null and void and are not a part of this Agreement.


27


--------------------------------------------------------------------------------


Section 9.8 Successors and Assigns. The provisions of this Agreement shall be
binding upon and be for the benefit of each of the parties hereto and its or his
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of each other party hereto except that either party may transfer
or assign, in whole or from time to time in part, to one or more of its
affiliates, its rights under this Agreement, but no such transfer or assignment
shall relieve the transferred party of its obligations hereunder.


Section 9.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.


Section 9.10 Applicable Law. To the extent permitted by law, this Agreement and
the legal relations between the parties hereto shall be governed by and
construed in accordance with the internal laws of the State of California.


Section 9.11 Construction. The captions or headings in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
or intent of any provisions or Sections of this Agreement. All references in
this Agreement to particular Articles or Sections are references to the Articles
or Sections of this Agreement, unless some other references are clearly
indicated. All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP.  In this Agreement, unless the context
otherwise requires, (i) words describing the singular number shall include the
plural and vice versa, (ii) words denoting any gender shall include all genders,
and (iii) the word "including" shall mean "including without limitation."


Section 9.12 Confidentiality.  Buyer, Seller and the Company agree to keep the
Transaction, and the terms thereof, confidential and not disclose to anyone,
other than the officers, directors, shareholders, attorneys, accountants and
business consultants on a "need to know" basis and only after advising the
recipient that the information and/or documentation is "confidential" and also
other than to the California Department of Insurance or such other regulatory
agency as may be necessary to obtain the approval for the Transaction.




[Signature Pages Follow]
 
28

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 BUYER:
TEAM Nation Holdings, Inc., a Nevada corporation
         
 
By:
/s/ Dennis R. Duffy     Name: Dennis R. Duffy         Title:  CEO          





 SELLER:            
 
By:
/s/ David Kayton       David Kayton                  




 

 COMPANY:
First Southwestern Title Company of California, a California corporation
         
 
By:
/s/ David Kayton       David Kayton       Chief Executive Officer          


 
 
 
 
29
 
 

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS




Schedule to Section 3.1(e)
Schedule to Section 3.1(f)
Schedule to Section 3.1(g)
Schedule to Section 3.1(h)
Schedule to Section 3.1(k)
Schedule to Section 3.1(l)
Schedule to Section 3.1(n)
Schedule to Section 3.1(o)
Schedule to Section 3.1(p)
Schedule to Section 3.1(q)
Schedule to Section 3.1(u)
Schedule to Section 3.1(v)
Schedule to Section 3.1(w)
Schedule to Section 3.1(x)
Schedule to Section 3.2(c)


Exhibit A 
Company Liabilities

Exhibit A1 
Negotiated Company Liabilities

Exhibit B 
TEAM Advances, Notes and Guarantees

Exhibit B1 
Amended Promissory Notes

Exhibit B2 
Amended Guarantees

Exhibit B 
Discretionary Promissory Note

Exhibit C 
Operational Guaranty

Exhibit D 
Schedule of Liabilities

Exhibit E 
Schedule of Side Letters Incorporated by Reference













30

 

--------------------------------------------------------------------------------


 












Exhibit “E”


Schedule of Side Letters Incorporated by Reference


1.          That Certain Side Letter dated ________________ executed by Dennis
R. Duffy and David Kayton, identifying the Negotiated Company Liabilities, a
true and correct copy of which is attached hereto.
 
 
 
 
 
 
 
31

 
 

--------------------------------------------------------------------------------

 
